Citation Nr: 0401208	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  

2.  Entitlement to an increased initial rating for tinnitus, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an effective date earlier than June 21, 
2001, for the grant of service connection for tinnitus with a 
rating of 10 percent.

4.  Whether a February 1992 rating decision that denied 
service connection for bilateral hearing loss and tinnitus 
was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for bilateral hearing loss with a 
noncompensable rating, effective June 21, 2001, and granted 
service connection for tinnitus with a 10 percent evaluation, 
effective June 21, 2001.  The veteran disagreed with the 
ratings awarded and the current appeal ensued.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

A review of the record reveals that the veteran asserts, in 
essence, that his service-connected tinnitus and bilateral 
hearing loss are more severe than the current evaluations 
reflect.  Additionally, the veteran claims that his service-
connected bilateral hearing loss has worsened.  VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disabilities.  Specifically, if 
the veteran's bilateral hearing loss has worsened, he needs 
to undergo further VA examination in this regard.  

Further, the veteran claims that he deserves more than a 
10 percent evaluation for his service-connected tinnitus.  
The veteran was informed at his Travel Board hearing in 
March 2003, that 10 percent is the highest schedular rating 
awarded for this disability.  As the veteran continues to 
claim that the disability warrants more than a 10 percent 
evaluation, this condition should be evaluated on an 
extraschedular basis.  This has not previously been done and 
the RO should evaluate this condition on an extraschedular 
basis prior to final adjudication of the claim.   

Also, the United States Court of Appeals for Veterans Claims 
(Court) rendered a decision in Fenderson v. West, 12 Vet. 
App. 119 (1999), distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  Since this is the 
veteran's initial award for his service-connected tinnitus 
and bilateral hearing loss, and he has expressed disagreement 
with the evaluations assigned, the RO should evaluate the 
claim with consideration of staged ratings consistent with 
Fenderson.  

Moreover, during the pendency of this claim, the issues of 
entitlement to service connection for tinnitus and bilateral 
hearing were granted, but the veteran disagreed with the 
effective date of the award for tinnitus and claimed clear 
and unmistakable error (CUE) in a February 1992 rating 
decision for the issues of service connection for bilateral 
hearing loss and tinnitus.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  In this case, the 
issues raised above have timely NODs filed, but no SOC has 
been issued on either of the issues.  These issues should be 
remanded for the appropriate SOCs.

Furthermore, the issues of increased original ratings for 
hearing loss and tinnitus, are inextricably intertwined with 
the issue of CUE in the February 1992 rating decision as the 
outcome of the CUE claim has bearing upon the outcome of the 
original rating claims.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  See, 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
current nature and extent of the service-
connected bilateral hearing loss.  The 
examiner(s) should review the claims 
file.  All indicated studies should be 
performed.  

2.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  Thereafter, readjudicate the issues 
in appellate status, to include 
consideration of all additional evidence 
received.   If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  Since 
the claim for a compensable rating for 
bilateral hearing loss and an increased 
initial rating for tinnitus on an 
extraschedular basis concern initial 
evaluations instead of increased rating 
claims, consider the holding in Fenderson 
and whether staged ratings are in order 
for these disabilities.  Also, evaluate 
the veteran's claim for an initial rating 
for tinnitus on an extraschedular basis.

4.  Issue a statement of the case (SOC) 
concerning the veteran's disagreement with 
(1) the June 21, 2001, effective date for 
the grant of service connection with a 
10 percent rating for tinnitus and (2) 
Whether there was CUE in the February 1992 
rating decision that denied service 
connection for bilateral hearing loss and 
tinnitus.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


